
	

114 HR 4026 IH: Nondiscriminatory Transportation Screening Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4026
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mrs. Black (for herself and Mr. Flores) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that a concealed handgun license shall be treated as a verifying identity document for
			 purposes of aircraft passenger security screening, and to prohibit the
			 Federal Government from collecting or storing information about an
			 individual relating to a concealed handgun license.
	
	
 1.Short titleThis Act may be cited as the Nondiscriminatory Transportation Screening Act or the TSA Act. 2.Treatment of concealed handgun license as verifying identity document for purposes of aircraft passenger security screening For purposes of part 1560 of title 49, Code of Federal Regulations, a concealed handgun license shall be treated as a verifying identity document.
 3.Prohibition on Federal recordkeeping relating to concealed handgun licensesThe Federal Government may not collect or store information about an individual relating to a concealed handgun license.
 4.Concealed handgun license definedIn this Act the term concealed handgun license means a license, permit, or other document issued by a State or a political subdivision of a State that authorizes an individual to carry a concealed handgun.
		
